Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 01/27/2020.
Claims 1 – 20 are currently pending and have been examined in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 14-20 recites “a forecaster” and/or “another forecaster”. Claims 13 and 20 recite “a determiner”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites, “the forecasts” at line 1. Which forecasts is Applicant referring to? There is insufficient antecedent basis for this limitation.
Claim 9 recites, “a first forecast” at line 1. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
calculating a first forecast at a level that is higher than a lowest level in a first dimension in a database; 
calculating a forecast for each category within the lowest level of the first dimension;
aggregating a second forecast across a category at the lowest level of the first dimension based upon an aggregation of the calculated forecast for the category within the lowest level of the first dimension;
determining a difference between the first forecast and the second forecast; and
creating a dummy category including a new category at the lowest level of the first dimension.
The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation of data but for recitation of a processor. For example, calculating a first and second forecast can be done by a human using pen and paper and stored in a database. The claim also encompasses Mathematical Concepts related to mathematical calculations such as used in forecasting.  Accordingly, the claim recites an abstract idea. 
Independent Claim 14 substantially recite the subject matter of Claim 1 and include the abstract ideas identified above. The dependent claims encompass the same 
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor and Claim 14 recites the additional elements of a database and a processing unit of a computer for performing the calculating a first forecast, calculating a forecast for each category, aggregating a second forecast, determining a difference between forecasts and creating a dummy category. These are generic computer elements performing generic computer functionality. For instance, the steps of calculating a forecast, aggregating forecasts and determining a difference between forecasts involves analyzing data and mathematical operations. The steps of creating a dummy category involves manipulation of a database. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements of a processor of a computer and a database for performing the above steps.  As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 

Claims 1-20  are rejected under 35 U.S.C. 103(a) in view of Huang et al. (US 6,151,582) further in view of Pedersen et al. (US 7,133,865)

Claim 1:
Huang discloses:
A method for providing a forecast, the method comprising: executing a processor of a computer for: (see at least column 5, lines 25-31, a computer)
calculating a first forecast at a level that is higher than a lowest level in a first dimension in a database; (see at least column 20, lines 55-59, bottom up forecast; and column 21, lines 45-52, forecasting at different levels) 
calculating a forecast for each category within the lowest level of the first dimension; (see column 21, lines 45-52, forecasting at different levels)
aggregating a second forecast across a category at the lowest level of the first dimension based upon an aggregation of the calculated forecast for the category within the lowest level of the first dimension; (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation; see also column 26, lines 9-22, select aggregation level and display forecasts)
determining a difference between the first forecast and the second forecast; and (see at least column 25, lines 55-64, reconcile bottom-up and top-down forecasts by determining differences; see also column 26, lines 40-67, reconcile top-down and bottom-up forecasts by determining the difference between the forecasts) 

 creating a dummy category including a new category at the lowest level of the first dimension. (see at least column 19, lines 65-67-column 20, lines 1-5, insert new values into a P category to ensure that mappings from P to higher categories are summarisable; see also column 1, introducing placeholder values at lower levels)
Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the forecast reconciliation of Huang in order to determine and address discrepancies in various forecasts with the pre-aggregation functionality of Pedersen to enable faster query response time for aggregation queries without the use of excessive storage when dealing with irregular hierarchies.

Claim 2:
Huang and Pedersen disclose claim 1. Huang further discloses:
wherein the aggregating of the second forecast is performed across all categories at the lowest level of the first dimension based upon an aggregation of the calculated forecasts for each category within the lowest level of the first dimension. (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation; see also column 26, lines 9-22, select aggregation level and display forecasts)

Claim 3:
While Huang and Pedersen disclose claim 1, Huang does not explicitly disclose the following limitation; however, Pedersen does disclose:
wherein the database comprises an OnLine  Analytical Processing Cube. (see at least column 1, lines 5-10, OLAP hierarchies)
Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the forecast reconciliation of Huang in order to determine and address discrepancies in various forecasts with the pre-aggregation functionality of Pedersen to enable faster query response time for aggregation queries without the use of excessive storage when dealing with irregular hierarchies.

Claim 4:

wherein the aggregation of the calculated forecast for the category within the lowest level of the first dimension includes an aggregation of at least one value in at least one category within the lowest level of the first dimension. (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation; see also column 26, lines 9-22, select aggregation level and display forecasts)

Claim 5:

wherein the forecasts comprise revenue forecasts .(see column 113, line 14, Target Revenue)
Claim 6:
Huang and Pedersen disclose claim 1. Huang further discloses:
wherein the database stores data at the lowest level in a second dimension. (see at least column 21, lines 5-10 and 45-51, statistical forecast at different levels of aggregation) 

Claim 7:
Huang discloses claim 6. Huang further discloses:
calculating a third forecast at a level that is higher than the lowest level of the second dimension in the database; (see at least column 20, lines 55-59, bottom up forecast; and column 21, lines 45-52, forecasting at different levels)
 calculating a forecast for a category within the lowest level of the second dimension; (see column 21, lines 45-52, forecasting at different levels)
aggregating a fourth forecast across all categories at the lowest level of the second dimension based upon an aggregation of the calculated forecasts for each category within the lowest level of the second dimension; (see at least 
determining a difference between the third forecast and the fourth forecast; and (see at least column 25, lines 55-64, reconcile bottom-up and top-down forecasts by determining differences; see also column 26, lines 40-67, reconcile top-down and bottom-up forecasts by determining the difference between the forecasts) 
While Huang discloses the above limitations, Huang does not explicitly disclose the following limitation; however, Pedersen does disclose:
and storing the difference in a dummy category at the lowest level of said second dimension (see at least column 19, lines 65-67-column 20, lines 1-5, insert new values into a P category to ensure that mappings from P to higher categories are summarisable; see also column 1, introducing placeholder values at lower levels)
Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the forecast reconciliation of Huang in order to determine and address discrepancies in various forecasts with the pre-aggregation functionality of Pedersen to enable faster query response time for aggregation queries without the use of excessive storage when dealing with irregular hierarchies.

Claim 8:
Huang and Pedersen disclose claim 7. Huang further discloses:
wherein calculating the forecast for the category within the lowest level of the second dimension comprises calculating a forecast for each category within the lowest level of the second dimension. (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation)

Claim 9:
Huang and Pedersen disclose claim 7. Huang further discloses:
wherein aggregating a first forecast across a category at the lowest level of the second dimension comprises aggregating the fourth forecast across all categories at the lowest level of said second dimension based upon the aggregation of the calculated forecasts for each category within the lowest level of said second dimension. (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation; see also column 26, lines 9-22, select aggregation level and display forecasts)

Claim 10:
While Huang and Pedersen disclose claim 1, Huang does not explicitly disclose the following limitation; however, Pedersen does disclose:
further comprising adding the dummy category at the lowest level of the first dimension before storing the difference in the dummy category at the lowest level of the first dimension. (see at least column 19, lines 65-67-column 20, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the forecast reconciliation of Huang in order to determine and address discrepancies in various forecasts with the pre-aggregation functionality of Pedersen to enable faster query response time for aggregation queries without the use of excessive storage when dealing with irregular hierarchies.

Claim 11:
While Huang discloses the above limitations, Huang does not explicitly disclose the following limitation; however, Pedersen does disclose:
further comprising: updating the dummy category at the lowest level of said first dimension based upon the determined difference. (see at least column 19, lines 65-67-column 20, lines 1-5, insert new values into a P category to ensure that mappings from P to higher categories are summarisable; see also column 1, introducing placeholder values at lower levels)
Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the forecast reconciliation of Huang in order to determine and address discrepancies in various forecasts with the pre-aggregation functionality of Pedersen to enable faster query response time for 

Claim 12:
Huang and Pedersen disclose claim 1. Huang further discloses:
wherein the calculating of the forecast for said each category within the lowest level of the first dimension comprises periodically calculating the forecast for each category within the lowest level of said first dimension. (see column 21, lines 45-52, forecasting at different levels)

Claim 13:
Huang and Pedersen disclose claim 1. Huang further discloses:
wherein said aggregating the second forecast across the category at the lowest level of the first dimension comprises periodically aggregating the second forecast across all categories at the lowest level of said first dimension based upon the aggregation of the calculated forecasts for each category within the lowest level of said first dimension. (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation; see also column 26, lines 9-22, select aggregation level and display forecasts)

Claim 18:

wherein another forecaster said comprises an Online Analytical Processing forecaster. (see at least column 21, lines 1-32, generate forecasts at various levels of aggregation; see also column 26, lines 9-22, select aggregation level and display forecasts; see at least Figure 12 and associated text)
Claims 14-17, 19 and 20 for a system substantially recite the subject matter of Claims 1-3 and 7 for a method and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Haris et al. (US 2001/0013004) discloses a budget and forecast analysis cube that arranges data according to multiple dimensions. Categories can be defined during configuration including an empty category which is designated for variance values.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/